               Case 2:18-cr-00034-TLN Document 52 Filed 08/06/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-00034-TLN
12                                 Plaintiff,            STIPULATION REGARDING USE OF
                                                         VIDEOCONFERENCING DURING JUDGMENT &
13                          v.                           SENTENCING HEARING; FINDINGS AND
                                                         ORDER
14   JOHN LEMUS,
                                                         Date: September 10, 2020
15                                Defendant.             Time: 9:30 a.m.
                                                         Judge: Hon. Troy L. Nunley
16

17                                               BACKGROUND

18          The Indictment in this matter charged defendant John Lemus with felon in possession of a

19 firearm, in violation of 18 U.S.C. § 922(g)(1). Under the terms of his plea agreement with the

20 government, defendant pleaded guilty to the charge, and the Court entered defendant’s guilty plea to

21 sole count of the Indictment on January 30, 2020.

22          On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act

23 (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief

24 District Judges to authorize sentencing by video or telephonic conference when 1) such hearings “cannot

25 be conducted in person without seriously jeopardizing public health and safety;” and 2) “the district

26 judge in a particular case finds for specific reasons that the plea or sentencing in that case cannot be

27 further delayed without serious harm to the interests of justice.” Id., Pub. L. 116-23 § 15002(b)(2).

28          On March 29, 2020, the Judicial Conference of the United States made the findings required by


      STIPULATION REGARDING JUDGMENT & SENTENCING         1
      HEARING
                 Case 2:18-cr-00034-TLN Document 52 Filed 08/06/20 Page 2 of 5


 1 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

 2 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to . . . [COVID-

 3 19] have materially affected and will materially affect the functioning of the federal courts generally.”

 4          On March 30, 2020, the Chief Judge of this District, per General Order 614, also made the

 5 findings required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of Criminal

 6 Procedure and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be

 7 conducted in person without seriously jeopardizing public health and safety.” Accordingly, the findings

 8 of the Judicial Conference and General Order 614 establish that sentencings cannot take safely take

 9 place in person.

10           In order to authorize sentencing hearings by remote means, however, the CARES Act—as

11 implemented by General Order 614—also requires district courts in individual cases to “find, for

12 specific reasons, that felony pleas or sentencings in those cases cannot be further delayed without

13 serious harm to the interests of justice.” General Order 614 further requires that the defendant consent

14 to remote proceedings. Finally, the remote proceeding must be conducted by videoconference unless

15 “videoconferencing is not reasonably available.” In such cases, district courts may conduct hearings by

16 teleconference.

17          The parties hereby stipulate and agree that each of the requirements of the CARES Act and

18 General Order 614 have been satisfied in this case. They request that the Court enter an order making

19 the specific findings required by the CARES Act and General Order 614. Specifically, for the reasons

20 further set forth below, the parties agree that:

21          1)      The judgment & sentencing hearing in this case cannot be further delayed without serious

22 harm to the interest of justice, given the public health restrictions on physical contact and court closures

23 existing in the Eastern District of California and the Sentencing Guidelines range recommended by

24 defendant and the government;

25          2)      The defendant waives his physical presence at the hearing and consents to remote hearing

26 by Videoconference.

27 ///

28 ///

      STIPULATION REGARDING JUDGMENT & SENTENCING         2
      HEARING
                 Case 2:18-cr-00034-TLN Document 52 Filed 08/06/20 Page 3 of 5


 1                                                STIPULATION

 2          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 3 through defendant’s counsel of record, hereby stipulate as follows:

 4          1.      The Governor of the State of California declared a Proclamation of a State of Emergency

 5 to exist in California on March 4, 2020.

 6          2.      On March 13, 2020, the President of the United States issued a proclamation declaring a

 7 National Emergency in response to the COVID-19 pandemic.

 8          3.      In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

 9 other public health authorities have suggested the public avoid social gatherings in groups of more than

10 10 people and practice physical distancing (within about six feet) between individuals to potentially

11 slow the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact,

12 and no vaccine currently exists.

13          4.      These social distancing guidelines – which are essential to combatting the virus – are

14 generally not compatible with holding in-person court hearings.

15          5.      On March 17, 2020, this Court issued General Order 611, noting the President and

16 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

17 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

18 social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

19 commence before May 1, 2020.

20          6.      On March 18, 2020, General Order 612 issued. The Order closed each of the courthouses

21 in the Eastern District of California to the public. It further authorized assigned district court judges to

22 continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial Act. General

23 Order 612 incorporated General Order 611’s findings regarding the health dangers posed by the

24 pandemic.

25          7.      On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

26 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

27 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration

28 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

       STIPULATION REGARDING JUDGMENT & SENTENCING        3
       HEARING
                 Case 2:18-cr-00034-TLN Document 52 Filed 08/06/20 Page 4 of 5


 1 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

 2 weighted filings) and its shortage of judicial resources (the District is currently authorized only six

 3 district judges; two of those positions are currently vacant and without nominations). The report further

 4 explained that a backlog of cases exists that “can only start to be alleviated” when the CDC lifts its

 5 guidance regarding gatherings of individuals.

 6          8.      On April 17, 2020, General Order 617 issued, continuing court closures through June 1,

 7 2020 and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

 8          9.      Given these facts, it is essential that Judges in this District resolve as many matters as

 9 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these

10 hearings now, this District will be in a better position to work through the backlog of criminal and civil

11 matters once in-person hearings resume.

12          10.     The judgment & sentencing hearing in this case accordingly cannot be further delayed

13 without serious harm to the interests of justice. If the Court were to delay this hearing until it can be

14 held in-person, it would only add to the enormous backlog of criminal and civil matters facing this

15 Court, and every Judge in this District, when normal operations resume.

16          11.     The defendant in this case consents to proceed with his judgment & sentencing hearing

17 by Videoconference.

18          IT IS SO STIPULATED.

19

20
      Dated: August 6, 2020                                   MCGREGOR W. SCOTT
21                                                            United States Attorney
22
                                                              /s/ JUSTIN L. LEE
23                                                            JUSTIN L. LEE
                                                              Assistant United States Attorney
24

25
      Dated: August 6, 2020                                   /s/ TIM WARRINER
26                                                            TIM WARRINER
27                                                            Counsel for Defendant
                                                              JOHN LEMUS
28

      STIPULATION REGARDING JUDGMENT & SENTENCING         4
      HEARING
                Case 2:18-cr-00034-TLN Document 52 Filed 08/06/20 Page 5 of 5


 1                                         FINDINGS AND ORDER

 2         1.      The Court adopts the findings above.

 3         2.      Further, the Court specifically finds that:

 4                 a)     The judgment & sentencing hearing in this case cannot be further delayed without

 5         serious harm to the interest of justice; and

 6                 b)     The defendant has waived his physical presence at the hearing and consents to

 7         remote hearing by Videoconference.

 8         3.      Therefore, based on the findings above, and under the Court’s authority under § 15002(b)

 9 of the CARES Act and General Order 614, the judgment & sentencing hearing in this case will be

10 conducted by Videoconference.

11

12 IT IS SO FOUND AND ORDERED this 6th day of August, 2020.

13

14

15

16                                                               Troy L. Nunley
17                                                               United States District Judge

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING JUDGMENT & SENTENCING         5
      HEARING
